RESOLUCIÓN
Examinada la Moción de Reconsideración presentada por Sr. Carlos J. Nazario Díaz, reconsideramos la opinión per curiam y Sentencia de 30 de junio de 2008, In re Nazario Díaz I, 174 D.P.R. 99 (2008). En vista de las circunstancias atenuantes de este caso, incluso las gestiones hechas por Nazario Díaz para subsanar las faltas cometidas y su historial profesional al momento de otorgar la escritura que origina la querella presentada, dejamos sin efecto la suspensión del ejercicio de la abogacía y reducimos el término de suspensión de la notaría de seis meses a tres meses.

Notifíquese por fax y publíquese.

*791Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo